Title: To George Washington from Major General William Heath, 21 October 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston 21th October 1778
          
          Yesterday I received the honor of your favor respecting the resignations of Captains Brown, Langdon &c. the Enemy’s leaving the Jersies, return to New York and preparation to embarke a number of Regiments, and your Excellency’s instention to march a Detachment of the Grand Army to the Eastward as far as Connecticutt river. The Letter is without date which obliges me to acknowledge the receipt of it by recitals as above. I shall endeavour to pay strict attention to its injunctions.
          I am in sentiment with your Excellency that the embarkation of the Enemy is for the West Indies, but much revere the precaution which your Excellency has taken, in case the Enemy by late reports have been practising deception whilst their intentions may be this way.
          Yesterday Brigadier General Portail gave me in writing his sentiments of the Works necessary to be Erected and repaired for the defence of this Town & Harbour, copy of the same I apprehend he has, or soon will lay before Your Excellency. His plan, on the largest Scale although perhaps the best that can be projected, is so extensive that if it were adopted would be impracticable to effect this Season, and some part of it I think, in particular that which respects fortifying the Islands in the Harbour, especially without a fleet’s being here, requires some consideration to determine its expediency; but of this your Excellency’s superior judgment will be the best criterion.
          The inclosed is just put into my hand by Colonel Walker of the Board of War, the matter has been communicated to several members of the Council, and I am informed the Officer has been before Mr Edwards, not only one of that Body, but lately choosen a member 
            
            
            
            of Congress for this State, who is very anxious to have the matter attended to. Colonel Walker has been extremely cautious not even to hint to me who the Officer is, but I am led to conjecture it is Captain McFall of the Queen’s Raingers, he was taken at Bennington. Colo. Walker informs me that he (the Officer) is known to a great number of Men in the State of New York and Connecticutt who have enroled their Names and stand ready to join the Enemy &c. I wish a hint from your Excellency on this matter, as I apprehend the Officer is on the point of being exchanged. I have the honor to be with the greatest respect Your Excellency’s Most Obedient Servant
          
            W. Heath
          
          
          p.s. I must beg the favor of your Excellency to forward the Letters, that accompany this, to Philadelphia by the first oppertunity—I hope your Excellency will excuse me in giving you this trouble as I have no other means for their conveyance.
          
          
            W.H.
          
        